In an action to recover damages for personal injuries, etc., plaintiffs’ former attorneys appeal from an order of the Supreme Court, Queens County (Miller, J.), dated February 25, 1985, which fixed their attorney’s lien at $11,351.31 with interest, out of a total attorney’s fee of $32,432.35, in the settlement of the underlying action.
Order affirmed, with costs.
Special Term arrived at an apportionment of the attorney’s fees in this action after conducting a hearing at which it had ample opportunity to evaluate the evidence and assess the credibility of witnesses as well as to consider the experience and background of counsel and the quantity, quality and effectiveness of the legal work performed (see, Matter of Tillman, 259 NY 133, 136). Upon review of the record, there is no basis upon which to conclude that the sum awarded constituted other than fair and reasonable compensation (cf. Sammon v Green, 63 AD2d 872). Thompson, J. P., Brown, Weinstein and Eiber, JJ., concur.